Execution Version Exhibit CONSENT, ACKNOWLEDGMENT AND AGREEMENT THIS AGREEMENT (the “Agreement”) is entered into as of this 16th day of October, 2008, and is effective as of the Effective Date (as hereinafter defined), by and among Wyeth, acting through its Wyeth Pharmaceuticals Division, a corporation organized and existing under the laws of the State of Delaware and having a principal place of business at 500 Arcola Road, Collegeville, Pennsylvania 19426, Wyeth-Whitehall Pharmaceuticals, Inc., a corporation having a principal place of business at Road No. 3, Kilometer 142.1, Guayama, Puerto Rico 00784, and Wyeth-Ayerst Lederle, Inc., a corporation having a principal place of business at 65th Infantry Road, Kilometer 9.7, Carolina, Puerto Rico 00987-4904 (collectively “Wyeth”), Progenics Pharmaceuticals, Inc., a corporation organized and existing under the laws of the State of Delaware and having a principal place of business at 777 Old Saw Mill River Road, Tarrytown, NY 10591 (“Progenics”), and Ono Pharmaceutical Co., Ltd., a corporation existing under the laws of Japan and having a place of business at 8-2, Kyutaromachi 1-chome, Chuo-ku, Osaka 541-8564, Japan (“Ono”). BACKGROUND A.Progenics, ProNev and Wyeth entered into a License and Co-Development Agreement dated as of December 23, 2005 (the “Progenics-Wyeth Agreement”) pursuant to which Progenics granted to Wyeth an exclusive worldwide license to develop and commercialize [*]; B.On even date herewith, the parties to the Progenics-Wyeth Agreement intend to enter into a Partial Termination and License Agreement (the “Partial Termination”), confirming the termination of the rights granted to Wyeth with respect to Japan under the Progenics-Wyeth Agreement and granting certain rights with respect to Japan to Progenics; C.On even date herewith, Ono and Progenics intend to enter into a License Agreement (the “Progenics-Ono Agreement”), among other things, granting Ono an exclusive license to develop and commercialize a certain formulation of [*] in Japan; and D.Ono has requested that Wyeth make certain acknowledgments, consents, waivers, representations and agreements as a prerequisite to entering into the Progenics-Ono Agreement. AGREEMENT In consideration of the foregoing, and for other good and valuable consideration, the sufficiency and receipt of which are acknowledged by the parties, the parties agree as follows: 1. Definitions All capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to such terms below or in the Progenics-Wyeth
